

Exhibit 10.10

HUDSON GLOBAL, INC.
RESTRICTED STOCK AWARD AGREEMENT


RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) made as of the [DAY] of
[MONTH], [YEAR] and effective as of the seventh calendar day following the date
of the [QUARTER] [YEAR] earnings release of the Company (the “Grant Date”), by
and between HUDSON GLOBAL, INC., a Delaware corporation (the “Company”) and
[NAME] (the “Grantee”).
W I T N E S S E T H:


WHEREAS, pursuant to the Hudson Global, Inc. 2009 Incentive Stock and Awards
Plan (the “Plan”), the Company desires to grant to the Grantee and the Grantee
desires to accept an award of shares of common stock, $.001 par value, of the
Company (the “Common Stock”) upon the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1.Award. Subject to the terms and conditions set forth herein, the Company
hereby awards the Grantee on the Grant Date [NUMBER OF SHARES] shares of Common
Stock (the “Restricted Stock”).
2.    Restrictions; Vesting. Except as otherwise provided herein, the Restricted
Stock may not be sold, transferred, pledged, encumbered, assigned or otherwise
alienated or hypothecated, if at all, until such shares of Restricted Stock have
vested upon satisfaction of the service vesting conditions set forth below.
[VESTING CONDITIONS]
The Grantee shall forfeit the shares of Restricted Stock that do not vest
pursuant to the preceding provisions. As used in this Agreement, the term
“Affiliate” means an affiliate of the Company within the meaning of Rule 405
under the Securities Act of 1933, as amended.
3.    Evidence of Restricted Stock. The shares of Restricted Stock awarded under
this Agreement initially will be evidenced by book entries on the Company’s
stock transfer records. If and when the shares of Restricted Stock vest pursuant
to Section 2, 5 or 8 and the restrictions imposed by Section 2 terminate, the
Company will deliver to the Grantee one or more stock certificates for the
appropriate number of shares, free of any restrictions imposed under this
Agreement.
4.    Tax Withholding. Notwithstanding anything herein to the contrary,
certificates for shares of Restricted Stock that have vested shall not be
delivered to the Grantee unless and until the Grantee has delivered to the
Executive Vice President, Human Resources of the Company (or such other
executive officer of the Company performing a similar function), at its
corporate headquarters in New York, New York, cash payment, if any, deemed
necessary by the Company to enable it to satisfy any federal, foreign or other
tax withholding obligations with respect

1



--------------------------------------------------------------------------------



to the shares of Restricted Stock that have vested (the “Tax Amount”) (unless
other arrangements acceptable to the Company in its sole discretion have been
made). Notwithstanding anything herein to the contrary, in the event that a
Grantee has not satisfied the conditions outlined in the immediately preceding
sentence within twenty (20) days after the shares of Restricted Stock have
vested, the Company may (but shall not be required to), in its sole discretion,
at any time by notice to the Grantee, choose to satisfy the conditions outlined
in the immediately preceding sentence by unilaterally revoking the Grantee’s
right to receive that number of shares of Restricted Stock that have vested with
an aggregate value equal to 150% of the Tax Amount. For purposes of the
preceding sentence, each share of Restricted Stock shall be deemed to have a
value equal to the average closing price of a share of the Common Stock on the
Nasdaq Global Market (or such other U.S. exchange or market on which the Common
Stock is then primarily traded) on the five (5) trading days up to and including
the date of vesting. The Company may from time to time change (or provide
alternatives to) the method of tax withholding on the Restricted Stock granted
hereunder by notice to the Grantee, it being understood that from and after such
notice the Grantee will be bound by the method (or alternatives) specified in
any such notice. The Company (in its sole and absolute discretion) may permit
all or part of the Tax Amount to be paid with shares of Common Stock owned by
the Grantee, or in installments (together with interest) evidenced by the
Grantee’s secured promissory note.
5.    Termination of Employment. If the Grantee’s employment or service with the
Company or its Affiliates is terminated for any reason other than death,
including but not limited to by reason of disability, then the shares of
Restricted Stock that have not yet become fully vested in accordance with
Section 2 will automatically be forfeited by the Grantee (or the Grantee’s
successors) and any book entry with respect thereto will be canceled. If the
Grantee’s employment terminates by reason of the Grantee’s death, then the
shares of Restricted Stock that have not yet become fully vested as a result of
a service vesting condition contained in Section 2 not being satisfied will
automatically become fully vested and the restrictions imposed upon the
Restricted Stock by Section 2 will be immediately deemed to have lapsed.
6.    Voting Rights; Dividends and Other Distributions.
(a)    While the Restricted Stock is subject to restrictions under Section 2 and
prior to any forfeiture thereof, the Grantee may exercise full voting rights for
the Restricted Stock registered in his name.
(b)    While the Restricted Stock is subject to the restrictions under Section 2
and prior to any forfeiture thereof, the Grantee shall be entitled to receive
all dividends and other distributions paid with respect to the Restricted Stock.
If any such dividends or distributions are paid in shares of Common Stock, then
such shares shall be subject to the same restrictions as the shares of
Restricted Stock with respect to which they were paid.
(c)    Subject to the provisions of this Agreement, the Grantee shall have, with
respect to the Restricted Stock, all other rights of holders of Common Stock.
7.    Securities Law Restrictions. Notwithstanding anything herein to the
contrary, shares of Restricted Stock shall not be issued hereunder if, in the
opinion of counsel to

2



--------------------------------------------------------------------------------



the Company, such exercise and/or issuance may result in a violation of federal
or state securities laws or the securities laws of any other relevant
jurisdiction.
8.    Change in Control. If, within twelve (12) months following the date of a
Change in Control (as defined in the Plan), the Grantee’s employment or service
with the Company or its Affiliates is terminated without Cause (as defined
below) by the Company or is terminated for Good Reason (as defined below) by the
Grantee, then the shares of Restricted Stock will fully vest and the
restrictions imposed upon the Restricted Stock by Section 2 will be immediately
deemed to have lapsed.
(a)     Definition of Cause. For purposes of this Agreement, Cause shall be
defined as:
i.    the willful or negligent failure of the Grantee to perform the Grantee’s
duties and obligations in any material respect (other than any failure resulting
from Grantee’s disability), which failure is not cured within fifteen (15) days
after receipt of written notice thereof, provided that there shall be no
obligation to provide any additional written notice if the Grantee’s failure to
perform is repeated and the Grantee has previously received one (1) or more
written notices;
ii.    acts of dishonesty or willful misconduct by the Grantee with respect to
the Company;
iii.    conviction of a felony or violation of any law involving moral
turpitude, dishonesty, disloyalty or fraud, or a pleading of guilty or nolo
contendere to such charge;
iv.    repeated refusal to perform the reasonable and legal instructions of the
Grantee’s supervisors;
v.    any material breach of this Agreement; or
vi.    failure to confirm compliance with the Company’s Code of Conduct after 10
days’ written notice requesting confirmation.
(b)    Definition of Good Reason. The Grantee shall have “Good Reason” for
termination of employment in connection with a Change in Control of the Company
in the event of:
(i)    any breach of this Agreement by the Company, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that the
Company remedies promptly after receipt of notice thereof given by the Grantee;
(ii)    any reduction in the Grantee’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Grantee in effect at any time
during the 180-day period prior to the Change in Control;

3



--------------------------------------------------------------------------------



(iii)    the removal of the Grantee from, or any failure to reelect or reappoint
the Grantee to, any of the positions held with the Company on the date of the
Change in Control or any other positions with the Company to which the Grantee
shall thereafter be elected, appointed or assigned, except in the event that
such removal or failure to reelect or reappoint relates to the termination by
the Company of the Grantee’s employment for Cause or by reason of disability
pursuant to the Grantee’s Employment Agreement;
(iv)    a good faith determination by the Grantee that there has been a material
adverse change, without the Grantee’s written consent, in the Grantee’s working
conditions or status with the Company relative to the most favorable working
conditions or status in effect during the 180-day period prior to the Change in
Control, including but not limited to (A) a significant change in the nature or
scope of the Grantee’s authority, powers, functions, duties or responsibilities,
or (B) a significant reduction in the level of support services, staff,
secretarial and other assistance, office space and accoutrements, but in each
case excluding for this purpose an isolated, insubstantial and inadvertent event
not occurring in bad faith that the Company remedies within ten (10) days after
receipt of notice thereof given by the Grantee;
(v)    the relocation of the Grantee’s principal place of employment to a
location more than 50 miles from the Grantee’s principal place of employment on
the date 180 days prior to the Change in Control; or
(vi)    the Company requires the Grantee to travel on Company business 20% in
excess of the average number of days per month the Grantee was required to
travel during the 180-day period prior to the Change in Control.
9.    No Employment Rights. Nothing in this Agreement shall give the Grantee any
right to continue in the employment of the Company or any Affiliate, or
interfere in any way with the right of the Company or any Affiliate to terminate
the employment of the Grantee.
10.    Plan Provisions. The provisions of the Plan shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof. The Grantee acknowledges receipt of a copy of the Plan prior
to the execution of this Agreement. Capitalized terms used in this Agreement but
not defined herein shall have the meaning given to them in the Plan.
11.    Administration. The Committee will have full power and authority to
interpret and apply the provisions of this Agreement and act on behalf of the
Company and the Board in connection with this Agreement, and the decision of the
Committee as to any matter arising under this Agreement shall be binding and
conclusive as to all persons.
12.    Binding Effect; Headings. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The subject headings of Sections of this Agreement are
included for the purpose of convenience only

4



--------------------------------------------------------------------------------



and shall not affect the construction or interpretation of any of its
provisions. All references in this Agreement to “$” or “dollars” are to United
States dollars.
13.    Employee Handbook and Arbitration Agreements. As a material inducement to
the Company to grant this award of Restricted Stock and to enter into this
Agreement, the Grantee hereby expressly agrees to (a) comply with and abide by
the terms and conditions of, and rules relating to, such Grantee’s employment
with the Company or an Affiliate set forth in the applicable employee handbook
and (b) be bound by the terms and provisions of any arbitration or similar
agreement to which the Grantee is or becomes a party with the Company or an
Affiliate.
14.    Confidentiality, Non-Solicitation and Work Product Assignment. As a
material inducement to the Company to grant this award of Restricted Stock and
enter into this Agreement, the Grantee hereby expressly agrees to be bound by
the following covenants, terms and conditions:
(a)    Definition. “Confidential Information” consists of all information or
data relating to the business of the Company, including but not limited to,
business and financial information; new product development and technological
data; personnel information and the identities of employees; the identities of
clients and suppliers and prospective clients and suppliers; client lists and
potential client lists; development, expansion and business strategies, plans
and techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of the Company which is not generally known to the public, which the
Company has and will take precautions to maintain as confidential, and which
derives at least a portion of its value to the Company from its confidentiality.
Additionally, Confidential Information includes information of any third party
doing business with the Company (actively or prospectively) that the Company or
such third party identifies as being confidential. Confidential Information does
not include any information that is in the public domain or otherwise publicly
available (other than as a result of a wrongful act by the Grantee or an agent
or other employee of the Company). For purposes of this Section 14, the term
“the Company” also refers to each of its officers, directors, employees and
agents, all subsidiary and affiliated entities, all benefit plans and benefit
plans’ sponsors and administrators, fiduciaries, affiliates, and all successors
and assigns of any of them.
(b)    Agreement to Maintain the Confidentiality of Confidential Information.
The Grantee acknowledges that, as a result of his/her employment by the Company,
he/she will have access to such Confidential Information and to additional
Confidential Information which may be developed in the future. The Grantee
acknowledges that all Confidential Information is the exclusive property of the
Company, or in the case of Confidential Information of a third party, of such
third party. The Grantee agrees to hold all Confidential Information in trust
for the benefit of the owner of such Confidential Information. The Grantee
further agrees that he/she will use Confidential Information for the sole
purpose of performing his/her work for the Company, and that during his/her
employment with the

5



--------------------------------------------------------------------------------



Company, and at all times after the termination of that employment for any
reason, the Grantee will not use for his/her benefit, or the benefit of others,
or divulge or convey to any third party any Confidential Information obtained by
the Grantee during his/her employment by the Company, unless it is pursuant to
the Company’s prior written permission.
(c)    Return of Property. The Grantee acknowledges that he/she has not acquired
and will not acquire any right, title or interest in any Confidential
Information or any portion thereof. The Grantee agrees that upon termination of
his/her employment for any reason, he/she will deliver to the Company
immediately, but in no event later that the last day of his/her employment, all
documents, data, computer programs and all other materials, and all copies
thereof, that were obtained or made by the Grantee during his/her employment
with the Company, which contain or relate to Confidential Information and will
destroy all electronically stored versions of the foregoing.
(d)    Disclosure and Assignment of Inventions and Creative Works. The Grantee
agrees to promptly disclose in writing to the Company all inventions, ideas,
discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Grantee, whether solely or together with
others, during the period the Grantee is employed by the Company. The Grantee
agrees that all Inventions and all Creative Works, whether or not conceived or
made during working hours, that: (1) relate directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(2) result from the Grantee’s work for the Company, or (3) involve the use of
any equipment, supplies, facilities, Confidential Information, or time of the
Company, are the exclusive property of the Company. The Grantee hereby assigns
and agrees to assign all right, title and interest in and to all such Inventions
and Creative Works to the Company. The Grantee understands that he/she is not
required to assign to the Company any Invention or Creative Work for which no
equipment, supplies, facilities, Confidential Information or time of the Company
was used, unless such Invention or Creative Work relates directly to the
Company’s business or actual or demonstrably anticipated research and
development, or results from any work performed by the Grantee for the Company.
(e)    Non-Solicitation of Clients. During the period of the Grantee’s
employment with the Company and for a period of one year from the date of
termination of such employment for any reason, the Grantee agrees that he/she
will not, directly or indirectly, for the Grantee’s benefit or on behalf of any
person, corporation, partnership or entity whatsoever, call on, solicit, perform
services for, interfere with or endeavor to entice away from the Company any
client to whom the Grantee provides services at any time during the 12 month
period proceeding the date of termination of the Grantee’s employment with the
Company, or any prospective client to whom the Grantee had made a presentation
at any time during the 12 month period preceding the date of termination of the
Grantee’s employment with the Company.

6



--------------------------------------------------------------------------------



(f)    Non-Solicitation of Employees. For a period of one year after the date of
termination of the Grantee’s employment with the Company for any reason, the
Grantee agrees that he/she will not, directly or indirectly, hire, attempt to
hire, solicit for employment or encourage the departure of any employee of the
Company, to leave employment with the Company, or any individual who was
employed by the Company as of the last day of the Grantee’s employment with the
Company.
(g)    Enforcement. If, at the time of enforcement of this Section 14, a court
holds that any of the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area deemed reasonable under such circumstances will be
substituted for the stated period, scope or area as contained in this Section
14. Because money damages would be an inadequate remedy for any breach of the
Grantee’s obligations under this Agreement, in the event the Grantee breaches or
threatens to breach this Section 14, the Company, or any successors or assigns,
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance, or injunctive or
other equitable relief in order to enforce or prevent any violations of this
Section 14.
(h)    Miscellaneous. The Grantee acknowledges and agrees that the provisions of
this Section 14 are in addition to, and not in lieu of, any confidentiality,
non-solicitation, work product assignment and/or similar obligations that the
Grantee may have with respect to the Company and/or its Affiliates, whether by
agreement, fiduciary obligation or otherwise and that the grant and the vesting
of the Restricted Stock contemplated by this Agreement are expressly made
contingent on the Grantee's compliance with the provisions of this Section 14.
Notwithstanding anything to the contrary in this Agreement, to the extent there
is any conflict between the terms of this Agreement and the terms of any
executive employment agreement (the “Employment Agreement”) between the Grantee
and the Company, the terms of the Employment Agreement will control. Without in
any way limiting the provisions of this Section 14, the Grantee further
acknowledges and agrees that the provisions of this Section 14 shall remain
applicable in accordance with their terms after the Grantee's termination of
employment with the Company, regardless of whether (1) the Grantee's termination
or cessation of employment is voluntary or involuntary or (2) the Restricted
Stock has not or will not vest.
15.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles thereof. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter and may not be
modified except by written instrument executed by the parties. The Grantee has
not relied on any representation not set forth in this Agreement.



7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
HUDSON GLOBAL, INC.








By:                        
Name:
Title:     






                        
Grantee – Signature




                        
Grantee – Print Name



8

